DETAILED ACTION
Election/Restrictions
The amendment filed on 03/17/2021 effectively canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Original Claims 1-5 and 17-20 are drawn to a method and a computer readable medium for predicating final predicted values of the plurality of future time points based on sequential data by applying a regression model in sequence on each of the plurality of future time points to generate a final predicted value of each of the plurality of future time point, classified in CPC G06N 20/00.
Amended Claims 1-5 and 17-20 are drawn to a method for generating a plurality of multi-step time series forecasting branches, each multi-step time series forecasting branch using a single time series forecasting algorithm different from a time series forecasting algorithm used by any of the other plurality of multi-step time series forecasting branches, an output of each of the multi-step time series forecasting branches being a set of multi-step time series forecasting models corresponding to the particular single time series forecasting algorithm used by each respective multi-step time series forecasting branch for a determined plurality of future time points, classified in CPC G06Q 10/06375.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instance case, Invention I has separate utility such as applying a regression model in sequence on each of the plurality of future time points to generate a final predicted value of each of the plurality of future time point.  
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  There would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on one or more distinct features of each invention as follows:

Invention I includes at least the following distinct feature(s):  extracting predicted values from the first prediction and the second prediction that corresponds to a future time point of the plurality of future time points; applying a regression model in sequence on each of the plurality of future time points to generate a final predicted value of each of the plurality of future time points; identifying optimal contributions from different forecasting algorithms including the first forecasting algorithm and the second forecasting algorithm, using a regression model, based on which of the different forecasting algorithms produces more accurate prediction information; and outputting final prediction information based on the optimal contributions from the different forecasting algorithm .
Invention II includes at least the following distinct feature(s):  generating a plurality of multi-step time series forecasting branches, each multi-step time series forecasting branch using a single time series forecasting algorithm different from a time series forecasting algorithm used by any of the other plurality of multi-step time series forecasting branches, an output of each of the multi-step time series forecasting branches being a set of multi-step time series forecasting models corresponding to the particular single time series forecasting algorithm used by each respective multi-step time series forecasting branch for a determined plurality of future time points; applying each of the sets of multi-step time series forecasting models of each of the multi-step time series forecasting branches to a time series, iteratively, on all of a plurality future points in the time series to output a predicted time series value corresponding to the future points in the time series, the output of each of the multi-step time series forecasting models being represented as a vector of final predicted time series value for each respective multi-step time series forecasting models; applying a regression model, in sequence, on each of the plurality of future time points to generate a final predicted value of each of the plurality of future time points using the predicted values extracted from the outputs of each of the multi-step time series forecasting branches as inputs to the regression model; and outputting the final predicted values of the plurality of future time points, the output of the final predicted values including an indication of a contribution of each of the multi-step time series forecasting branches to the final predicted values of the plurality of future time points.
Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683